The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 4 December 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-24 are pending.
Claims 1-24 is rejected under 35 U.S.C. 112(b) as indefinite.
Claim 1-24 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-24.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 9, 17, 
(a) “… containing a high amount of information with respect to at least one output class”, there is no limitation definition in the specification about what is “high amount” to determine the boundary of this limitation, the claim is indefinite.  For the purpose of applying prior art, this limitation is construed to be “containing information with respect to at least one output class”.
(a) “… to preform a classification that is robust against adversarial examples”, there is no limitation definition in the specification about what is “robust” to determine the boundary of this limitation, the claim is indefinite.  For the purpose of applying prior art, this limitation is construed to be “to preform a classification against adversarial examples”.
Regarding claims 2-8 / 10-16 / 18-24, which depend on above rejected claim 1 / 9 / 17, are rejected for the same reason. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-24 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 9 / 17, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 9 / 17, in part, recites 
 “to constrain and operate a neural network to enhance robustness against adversarial attack, the neural network comprising a first layer, a last layer, and one or more intermediate layers, comprising: 5associating a fully-connected additional layer with the last layer, wherein the additional layer has a lower dimensionality than at least one intermediate layer; …. training the neural network having the additional layer and the applied encoding to 10learn a reduced feature set representing one or more features that contain a high amount of information with respect to at least one output class; and using the trained neural network to perform a classification that is robust against adversarial examples” (mental process), and “applying an encoding to the additional layer, wherein the encoding comprises an encoding vector for each output class” (mathematical concept).
The limitation “to constrain and operate a neural network to enhance robustness against adversarial attack, the neural network comprising a first layer, a last layer, and one or more intermediate layers, comprising: 5associating a fully-connected additional layer with the last layer, wherein the additional layer has a lower dimensionality than at least one intermediate layer; …. training the neural network having the additional layer and the applied encoding to 10learn a reduced feature set representing one or more features that contain a high amount of information with respect to at least one output class; and using the trained neural network to perform a classification that is robust against adversarial examples”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “associating”, “training”, “using”, in the limitation citied above could be performed by human with possible aid of paper & pen and/or calculator (e.g., a human intelligent war data analyzer could build / adjust statistical data models to filter out malicious information), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers possible performance of the limitation in the mind, then it falls within the “mental process” grouping of abstract ideas.
The limitations of “applying an encoding to the additional layer, wherein the encoding comprises an encoding vector for each output class”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing elements, the steps of applying an encoding, based on their broadest reasonable interpretation, describe mathematical relationships and computing algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
Accordingly, the claim recites an abstract idea.

2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of generic computer elements (processor executing computer program stored in memory), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-8 / 9-16 / 17-24 are dependent on claim 1 / 9 / 17 and include all the limitations of claim 1 / 9 / 17. Therefore, claims 2-8 / 9-16 / 17-24 recite the same abstract ideas. 
With regards to claim 2 / 9 / 18, the claim recites further limitation “wherein the encoding is a vector bit encoding scheme comprising a set of bit vectors, and wherein an ith encoding vector of the set of bit vectors represents an it' output class of the neural network”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer component., and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 3-7 / 11-15 / 19-23, the claim recites further limitation on transaction data analysis model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 8 / 16 / 24, the claim recites further limitation “wherein the training uses a weighted sum of multiple loss functions for a set of classes”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer component., and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.




Art Rejection Analysis

There is no art rejection for claims 1-24.  When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-24.   
Regarding the amended independent claim 1, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record: “…. associating a fully-connected additional layer with the last layer, wherein the additional layer has a lower dimensionality than at least one intermediate layer; applying an encoding to the additional layer, wherein the encoding comprises an encoding vector for each output class; training the neural network having the additional layer and the applied encoding to 10learn a reduced feature set representing one or more features that contain a high amount of information with respect to at least one output class; and using the trained neural network to perform a classification that is robust against adversarial examples”.
Claims 9, 17 are substantially similar to claim 1. The arguments as
given above for claim 1 are applied, mutatis mutandis, to claims 9, 17, therefore there is also no art rejection of claim 1 are applied accordingly.
Regarding the dependent claims which include all the limitations of the independent claims, therefore there is also no art rejection.
The followings are references closest to the invention claimed:
WANG et al., US-PGPUB NO.20200311542A1 [hereafter WANG] teaches encoding with n-hot vector for NN input patterns.  WANG does not teach adding a fully connected layer with last layer of a NN, encoding with one vector for each output class, and train the NN with additional layer.
Zhang et al., “Efficient Neural Network Robustness Certification with General Activation Functions”, arXiv:1811.00866v1 [cs.LG] 2 Nov 2018 [hereafter Zhang] teaches NN robustness certification.  Zhang does not teach adding a fully connected layer with last layer of a NN, encoding with one vector for each output class, and train the NN with additional layer.
Xie et al., “Smooth Adversarial Training”, arXiv:2006.14536v1 [cs.LG] 25 Jun 2020 [hereafter Xie] teaches smooth adversarial training to enhance robustness of NN.  Xie does not teach adding a fully connected layer with last layer of a NN, encoding with one vector for each output class, and train the NN with additional layer.
Driemeyer et al., US-PGPUB NO.20180322537A1 [hereafter Driemeyer] teaches encoding NN inputs with N-hot vectors.  Driemeyer does not teach adding a fully connected layer with last layer of a NN, encoding with one vector for each output class, and train the NN with additional layer.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128